Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154612                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DEMETRIUS PEARSON, Personal                                                                                         Justices
  Representative of the Estate of GAYLE
  PEARSON,
               Plaintiff-Appellee,
  v                                                                 SC: 154612
                                                                    COA: 327581
                                                                    Wayne CC: 13-014154-NO
  CITY OF RIVER ROUGE,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 5, 2017
           d0502
                                                                               Clerk